Bell, J.
No error is perceived in the charge of the court in the particulars complained of. The legal principles which govern the case were correctly stated, and the disputed facts fairly left to the jury.
The first bill of exceptions to evidence was properly abandoned *223on the argument, and the second is destitute of merits; for though, perhaps, a written power was not necessary to enable the witness to give the permission offered to be proved, some authority, proceeding from his principal, certainly was. None such was specially alleged, nor does it appear it sprang from the general nature of the agency. But this is a subordinate feature of the case. The object of' the action was to ascertain the right of the plaintiff below to enter upon the land of the defendant for the purposes mentioned in the special plea of justification, and this is correctly settled by the judge before whom the case was tried.
Judgment affirmed.